Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Amanda Baker on 6/29/21.

The application has been amended as follows:
Claim 1:
A display device comprising: a display panel; a protective member has a lower side disposed on a display surface of the display panel via a first bonding member, wherein an outer periphery of the protective member protrudes beyond an outer edge of the display panel in a cross-sectional view; and a frame enclosing the display panel and supporting the outer periphery of the protective member from [[a]] the lower side which is on a side of the display panel, wherein the frame has a concave portion in a portion of an outer side surface of the frame, the concave portion being recessed toward an inner side surface of the frame opposite to the outer side surface in the cross- sectional view, wherein an uppermost surface of the lower side of the protective member, and an adhesive adhering the protective member and the frame together is filled in the concave portion.

Claims 7-20: (canceled)


Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: the concave portion being recessed toward an inner side surface of the frame opposite to the outer side surface in the cross- sectional view, wherein an uppermost surface of the frame in the cross-sectional view is in contact with the lower side of the protective member, and an adhesive adhering the protective member and the frame together is filled in the concave portion, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, RYU (US 20150253615) in view of Jeong (US 20140092340).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841